DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al.
Tran discloses the use of an article for retaining an object (202) against a musical instrument (see figure 2b), the article comprising: a mat (105)of a material (paragraph 007), the mat (105) extends from a first surface to a second surface, the first surface  contacting a contoured surface (see figure 2b) of the musical instrument (200), the second surface contacting the object (see figure 2b) and the material allowing the mat (105) to flex to match the contoured surface of the musical instrument (200) (see figure 5), and wherein the mat (105) removably retains the object (100) on the contoured surface) of the musical instrument (200); wherein the musical instrument (200) is fully functional when the first surface contacts the contoured surface of the musical instrument (200) and the second surface contacts the object (100); wherein the musical instrument (200) is fully functional when the first surface contacts the contoured surface 
 	Tran does not discloses the specific static of coefficients and ratios as recited by the applicant of the use of translucent and nontoxic materials.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Tran et al to include the a specific static of coefficient since the use of materials with differing static of coefficients; translucent and nontoxic materials are conventional and well known in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837